DETAILED ACTION
The communication dated 6/3/2022 has been entered and fully considered.
Claims 1-14, 17, and 28 were canceled. Claims 15 and 20 were amended. Claims 15-16, 18-27, and 29 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 6/3/2022, with respect to claim 20 have been fully considered and are persuasive.  The double patenting objection of claim 20 has been withdrawn.
Applicant’s arguments, see pages 6-7, filed 6/3/2022, with respect to claims 18-19 and 28 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 18-19 and 28 have been withdrawn.
Applicant’s arguments, see page 7, filed 6/3/2022, with respect to claims 15-23 and 25-27 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 15-23 and 25-27 have been withdrawn.
Applicant’s arguments, see page 7, filed 6/3/2022, with respect to claim 29 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claim 29 has been withdrawn.
Applicant’s arguments, see page 7, filed 6/3/2022, with respect to claims 24 and 28 have been fully considered and are persuasive.  The dependency objections of claims 24 and 28 have been withdrawn.

Allowable Subject Matter
Claims 15-16, 18-27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 15, Classen et al. U.S. Publication 2010/0012161, the closest prior art, differs from the instant claims in failing to teach said automatic metering device being held in a vibration-insulated manner by a damping means and comprising: a first shell with a first flange; and a second shell with a second flange, wherein the automatic metering device is arranged on a through opening of an interior wall of a dishwasher cavity delimiting the washing chamber, wherein the first flange and the second flange rest on the edge of the interior wall delimiting the through opening from opposite sides of the interior wall by way of the damping means, and wherein the first shell and the second shell are clamped to one another by an internally disposed clamping means. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dishwasher taught by Classen as claimed.
Claims 16, 18-27, and 29 are allowed as they are dependent upon allowed claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711